Title: To John Adams from François Adriaan Van der Kemp, 17 December 1814
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld. 17 Dec. 1814.


Le plus grand bien qui soit en amitié
est s’entr’escrire, ou se dire de bouche
soit bien, soit dueil, tout ce qui au cueur touche
Sings Marot—and what means can I emploÿ with more success to dispell that mournful gloom, which steadily sits on mÿ mind—Do not saÿ it is unjust to disturb the happiness of your frends bÿ such querulous tunes, while you do not place it in their power—to afford you relief. I  scarce can belief—that I would be answered in this way by my frend or his Ladÿ—although—my letters did give them some momentary pains. They may lay them aside—while they regret, that I cannot surmount difficulties—which theÿ—not unfeelingly—but triumphantly passed over—what shall I say—“mon deuil me plait” this is the worst of the thing—you say—and so it is—but what remedy—I turn’d to reading—it was inefficient—I sketched the Hist. of Plagiat—and proposed—to hold a revue of ancients and moderns—but was ere long tired—I turned my thoughts on agriculture—and congested materials for an Elementary treatise—and theÿ laÿ—and now I am again immersed in Greece ancient history but find no repose—except when I chat with my frend and my family or am employ’d in devotional exercises—and these, too often, I am inclined to give a direction, that they lead me to the objects—to them whose loss I bewail—to them—whose loss—I fore see. again I repeat your wish! oh! that I was near you! So you wrote 18. oct—and the 18 oct seems to me a year
I ventured these days—to bestow a few moments to the theosophical reveries of St. Martin—which he send me a few years past from Paris—but these dreams may please—by their ingenuity, they are not adapted—to soothe the feeling heart, and even seldom instruct the understanding—was I with you—they might entertain us—during an evening conversation. you never communicated me your opinion on Wadstrom’s Diss. “Sur L’origine du mal moral.” what do you think of it?—are you acquainted—and with what work of this class can I suppose you unacquainted—with D’Ancillon’s hist. of the Fr. Revolution? Does it deserve mÿ efforts to procure it? I believe, I asked you once, what is a rubans gris de lin? Porter le ruban gris de lin?  was there any  other connection between our Franklin and the Brittish Rev. Dr. Franklin than that the first stole a parable—the last La Harpe’s compte de Warwik—without acknowledging the theft?
I ask you intercession by your Lady—for two poems of Mr. Norton—which she was pleased to gratify me with—when under your roof—but then—to make the gift compleat—and my gratitude shall be equal—I hope—she ought to add the elegie of John Quincÿ—on the death—of a sister’s child,—She may employ her grandson—to copy it—I engage—if this from me is required—my word—that it shall not come out of my hand—with you as an Advocate I must succeed—but I perceive—I am wandering from the one object to the other. I stop then till a fairer daÿ—and yet it is a charming daÿ—but I go—to visit Mappa, 2. Dec—
How was I gratified with your favour of the 24th of last month—I was just musing on Marot’s ingenious ballad on Frere Lubin—making the application to myself—you know it, and will recollect the Envoÿ
“Pour faire plus tost mal que bien
Frere Lubin le fera bien;
Mais si c’est quelque bon affaire
Frere Lubin ne le peult faire!
I received the same daÿ a very polite Letter of the Dutch minister, mr Changuion—with the for me interesting State documents from Jan—till may past—That Nation will revive from its ashes—united once more with Braband & Flanders—it maÿ become a respectable power on the continent—between France and Russia—He offer’d me with kindness his services, and informed me, that he had sent my oration to his government, and requested a copy of the Symposium—I could wish to learn if his Ladies—wife and sister—are as amiable—as he seems to be—If ever it is in my power, to visit my Children—I must try to explore it, and do I find it so, then there might be no harm in the trial of an attempt to captivate their good opinion—you at least would not blame me, well knowing that through the hearts of the Ladies—I might penetrate to that of his Excellency—But—my Dear friend! how did you dare to apostrophize so Harshly the famous Marÿ lady? I confess—and confessions are sacred truths—that our Ideas do pretty much coincide on this subject, although I am unacquainted with her chronique scandaleuse—but with Ladies—I am usually somewhat bashful even on paper—To you I can say it, I always disliked learned women—of what class they were, to what distinction they had arrived—I was always in their presense uneasy and dull, and never could show myselves but to disadvantage. I admired their talents, but, what efforts I made never could love them, never could endure to compare their worth with the female accomplishments—which illume our understandings while theÿ warm our hearts: a well instructed mind adorned with graceful manners—shining with a brilliant lustre through her usual domestic employments—is of infinitely greater value—than the possession of all the ancient lore of Greece and Rome of all the polite literature of the whole continent of Europe—with such a one—and you—who was blessed during a Nestorean age with such society must perceive—that even a Madame Stael is clouded with darkness.
Accept my sincere congratulations in having nearly arrived at your 80 year—go on—mÿ worthy friend! and who knows! or yet I maÿ—as unexpectedly as before be blessed with the opportunity of visiting Quincÿ—when alone a doubled measure of indulgences shall be required—to bear with your frend—and his good will the only compensation for all your trouble—but—if then endured again—your Lady shall by her benevolence been prompted not to cast awaÿ an old veteran—during his few remaining days—
I know nothing of mr de Wint—and little more of mr Johnson—his father is a respectable merchant at Utica—His own character—says one of my frends is good—his fortune independent—his mental endowments recommendable and the productions of his pen have given him credit.—
Yesterdaÿ was once more a day of joÿ—we celebrated mrs v.d.kemp’s anniversarÿ—She entered her 69 year—Mappa with his Children was with us—your frend was once more as in the days of yore. He drowned every floating care and was happÿ—our frends at Quincy—at Boston at Philadelphia were pledged—and it seemed—as if the whole world was included in my little room—joÿ beamed even from the eyes of mÿ frend, and I succeeded often in enlivening our group by the smiles of his amiable daughter—and why should I not indulge in such innocent happiness?—I am no votary of Stoa—although I admire its precepts and some of its sectaries—I can not refrain—to think—if I do not say so —
Soles occidere et redire possunt
Nobis cum semel occidit brevis lux
Nox est quam longa! Una dormienda
Vivamus—atque amemus!
This I consider a duty—and thus it is becoming—to be not remiss—but acquit ourselves of it with all our strenght—all the anathemas of hyporites and Bigots notwithstanding—
I requested my friend Mappa to enable me to send you one dozen cabbage seeds—How shall I rejoÿce, and claim thank offerings—if I succeed—in bringing thy Palatable dish on your table and that of our frend Quincÿ—I shall add—if feasable 6 for him—you must save two or three plants—for seed for the next year. It is a valuable acquisition—approaches cauliflower—The name is cabage of Brussels. When the cabage is full grown—then between everÿ leaf and the stem sprouts a small cabbage—verÿ solid—of the seize of a walnut—the leave drÿs up—and the whole stem is covered with such gems. These are cut off with a knife, close to the stem, washed, cooked—and stewed with a little butter-milk and nutmeg—It is in maturity at the latter end of the fall—Now to you secretaries—how happÿ a man art thou in you grand-daughters—you would not entrust that province to one in the hundred Americans—who deem that damnable sin—of publishing scraps from letters—a venial error and abhor that meanness—with which I have been too often tortured in our N. papers—I do no consider it a want of loyalty towards you in Susan—if she offers her service to her grand-mama—in behalf of your / obliged and affectionate frend



Fr. Adr. vanderkemp




